Case:19-02646-jtg Doc#:1 Filed: 06/18/19 Page 1 of 10

Fill in this informatiGn to identify your case:

 

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case numbef (if known)

Official Form 201

O Check if this an
amended filing

Voluntary Petition for Non-Individuals Filing for Bankruptcy aig

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

3. Debtor's federal
Employer Identification
Number (EIN)

4. Debtor's address

5. Debtor's website (URL)

o

Type of debtor

Official Form 201

Monarch Health LLC

XX-XXXXXXX

Principat place of business

344 West Allegan Street
Otsego, MI 49078
Number, Street, City, State & ZIP Code

Allegan
County

Mailing address, if different from principal place of
business

P.O. Box, Number, Street, City, State & ZIP Code

Location of principal assets, if different from principal
place of business

Number, Street, City, State & ZIP Code

a Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

OC Partnership (excluding LLP)
O Other. Specify:

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Debtor Monarch Health LLC

Name

Case:19-02646-jtg Doc#:1 Filed: 06/18/19 Page 2 of 10

Case number (if known)

7. Describe debtor's business A. Check one:

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

Official Form 201

M@ Health Care Business (as defined in 11 U.S.C. § 101(27A))
O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
0) Railroad (as defined in 11 U.S.C. § 101(44))

0 Stockbroker (as defined in 11 U.S.C. § 101(53A))

1 Commodity Broker (as defined in 11 U.S.C. § 101(6))

1 Clearing Bank (as defined in 11 U.S.C. § 781(3))

CC None of the above

B. Check all that apply

O Tax-exempt entity (as described in 26 U.S.C. §501)

01 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
C1 Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http://www_uscourts.gov/four-digit-national-association-naics-codes.

Check one:

M@ Chapter 7

O Chapter 9

O Chapter 11. Check all that apply:

Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

Oo

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

Ol The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

C1 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
O Chapter 12

Hl No.
O Yes.
District When Case number
District When Case number
HNo
O Yes.
Debtor Relationship
District When Case number, if known

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case:19-02646-jtg Doc#:1 Filed: 06/18/19 Page 3 of 10

Case number (if known)

Debtor Monarch Health LLC
Name
11. Why is the case filed in Check all that apply:

this district?

M@ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

OA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtorownor fino
have possession of any
real property or personal (1 Yes.

property that needs
immediate attention?

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)

C1 tt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

CO It needs to be physically secured or protected from the weather.

C1 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

O Other
Where is the property?
Number, Street, City, State & ZIP Code

Is the property insured?
C1 No
Yes, ‘Insurance agency

Contact name

Phone

|| Statistical and administrative information

13. Debtor's estimation of
available funds

Check one:

C1 Funds will be available for distribution to unsecured creditors.

Hi After any administrative expenses are paid, no funds will be available to unsecured creditors.

14, Estimated number of Hi 4-49
creditors 0 50-99
C1 100-199
CZ 200-999

15. Estimated Assets @ so - $50,000

C1 $50,001 - $100,000
CO $100,001 - $500,000
C1 $500,001 - $1 million

1 $50,001 - $100,000
C1 $100,001 - $500,000
1 $500,001 - $1 million

Official Form 201

0 1,000-5,000
0 5001-10,000
0 10,001-25,000

Oi $1,000,001 - $10 million

1 $10,000,001 - $50 million
1 $50,000,001 - $100 million
01 $100,000,001 - $500 million

C1 $1,000,001 - $10 million

DO $10,000,001 - $50 miltion
1 $50,000,001 - $100 million
OC $100,000,001 - $500 million

Voluntary Petition for Non-Individuals Filing for Bankruptcy

0 25,001-50,000
C1 50,001-100,000
1 More than100,000

(J $500,000,001 - $1 billion

1 $1,000,000,001 - $10 billion
Oo $10,000,000,001 - $50 billion
O More than $50 billion

LC $500,000,001 - $1 billion

Oo $1,000,000,001 - $10 billion
oO $10,000,000,001 - $50 billion
OO More than $50 billion

page 3
Case:19-02646-jtg Doc#:1 Filed: 06/18/19 Page 4 of 10

Debtor Monarch Health LLC — Case number (if known)

Name:

ie Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is trued and correct.

| declare under penalty of perjury that the foregoing is true and correct.

___Executed on oa J iy lza¢
i MM LDB-AKYYY

       
 
  
 

Tommy John Harmon
Printed name

DAS Date Ol hylzaiG
prey for deb MM/DD/YYYY

tula P35588

18. Signature of attorney x _ Nf
Signature of

Perry G. P.

Printed name —

Dunn, Schouten & Snoap, P.C.
Firm name

2745 DeHoop Ave. SW
Wyoming, MI 49509
Number, Street, City, State & ZIP Code

Contact phone 616-538-6380 Email address ppastula@dunnsslaw.com

P35588 MI
Bar number and State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case:19-02646-jtg Doc#:1 Filed: 06/18/19 Page 5 of 10

CONSENT RESOLUTION OF MEMBERS
OF

MONARCH HEALTH, LLC

 

The undersigned, all the members of Monarch Health, LLC (“Company”), acting pursuant
to the Michigan Limited Liability Company Act, does hereby take the following action being written
consent in lieu of meeting, which action shall be effective as of June 18, 2019.

WHEREAS, the Company has experienced significant financial difficulties in the steel
product welding industry; and

WHEREAS, the Company has been unable to pay its creditors in accordance with the terms
of their creditor agreements; and

WHEREAS, the Company has experienced significant litigation pressures from the creditors;
and

WHEREAS, the Company believes the filing of a Chapter 7 Bankruptcy Petition will allow
the Company to wind down its operations;

NOW, THEREFORE, the members of this Company hereby adopt the following resolutions
by written consent:

“BE IT RESOLVED, that the Company is authorized and directed to execute and
deliver all documents necessary to perfect the filing of a Chapter 7 Voluntary
Bankruptcy case on behalf of the Company in the Western District of Michigan
Bankruptcy Court.”

“BE IT FURTHER RESOLVED, that this Company is authorized and directed to
appear at all bankruptcy proceedings on behalf of the Company, and to otherwise
perform all acts and deeds to execute and deliver all documents necessary on behalf
of the Company in connection with said bankruptcy case.”

“BE IT FURTHER RESOLVED, that Dana E Harmon and/or Tommy J Harmon,
jointly or severally are authorized to execute the appropriate bankruptcy documents.”
Case:19-02646-jtg Doc#:1 Filed: 06/18/19 Page 6 of 10

“BE IT FURTHER RESOLVED, that the Company is authorized and directed to
employ Perry G. Pastula as lead attorney, and the law firm of Dunn, Schouten &
Snoap, PC, to represent the Company in such bankruptcy case.”

“BE IT FURTHER RESOLVED, that any member of this Company be and is
authorized and empowered to certify the passage of these resolutions.”

Executed on this 18" day of June, 2019

 

eg
Case:19-02646-jtg Doc#:1 Filed: 06/18/19 Page 7 of 10

United States Bankruptcy Court
Western District of Michigan

Inre MonarchHealthLLC _ _ ee CaseNo. |
Debtor(s) Chapter 7

VERIFICATION OF CREDITOR MATRIX

I, the Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.

Date: Jone [3% 20/9

 

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case:19-02646-jtg Doc#:1 Filed: 06/18/19 Page 8 of 10

BUTLER TOWESON & PAYSENO, PLLC
202 NORTH RIVER VIEW DRIVE
KALAMAZOO MI 49004

DANA EK HARMON
10151 PINE LAKE ROAD
DELTON MI 49046-9448

FIRE PROS

2710 NORTHRIDGE DR. NW
SUITE F

GRAND RAPIDS MI 49544-9112

INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATI
PO BOX 7346

PHILADELPHIA PA 19101-7346

MICHIGAN DEPT OF TREASURY
TREASURY BUILDING
LANSING MI 48918

MICHIGAN GAS UTLILITIES
742 EAST ALLEGAN STREET
OTSEGO MI 49078

MICHIGAN UNEMPLOYMENT AGENCY
3024 W. GRAND BLVD, SUITE 11-5
DETROIT MI 48202

NET EXPRESS INC.
1872 STAR BATT DRIVE
ROCHESTER MI 48309

OTIS ELEVATOR
1300 SOUTH EIGTH STREET
KALAMAZOO MI 49009

SCOTT KAISER AND KATHY COLBERT
2444 109TH AVENUE
ALLEGAN MI 49010

SHOPPERS GUIDE
117 NORTH FARMER STREET
OTSEGO MI 49078
Case:19-02646-jtg Doc#:1 Filed: 06/18/19 Page 9 of 10

TJ & D, LLC

C/O TOMMY HARMON
10151 PINE LAKE RD.
DELTON MI 49046-9448

TOMMY J HARMON
10151 PINE LAKE ROAD
DELTON MI 49046-9448
Case:19-02646-jtg Doc#:1 Filed: 06/18/19 Page 10 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/17
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN
In re: Case No.
Monarch Health LLC Chapter 7
Debtor(s).
/
ASSET PROTECTION REPORT
Pursuant to Local Bankruptcy Rule 1007-2(d), debtors filing a Chapter 7 petition and debtors in a
case converting to Chapter 7 must file an Asset Protection Report. List below any property
referenced on Schedule D (Creditors Holding Secured Claims); or Schedule G (Executory
Contracts and Unexpired Leases); and any insurable asset in which there is nonexempt
equity. For each asset listed, provide the following information regarding property damage or
casualty insurance:
POLICY WILL DEBTOR
IS ASSET | NAME & ADDRESS OF RENEW
SG eneetien INSURED? AGENT OR SNE | INSURANCE ON
(Yes/No) INSURANCE Co. EXPIRATION?
(MMIYYYY) (Yes/No)
Medical Equipment Yes Nulty Insurance Agency | unsure no
354 W. Allegan
Otsego, 49078
Office furniture and equipment Yes same as above unsure no
If the debtor is self-employed, does the debtor have general liability insurance for business activities?
Yes—] No]
| declare, under penalty of perjury, that the above information is true and accurate to the best of my
knowledge. | intend to provide insurance protection for any exemptible interests in real or personal
property of the estate, and | request that the trustee not expend estate funds to procure insurance
coverage for my exemptible assets.
Dated: June 18, 2019 Pthy phd bape >

 

 

Tommy John Harmon
Debtor

 

Pursuant to LBR 1007-2(f), debtor is required to provide the trustee with a copy of the Declarations Page
for any insurance policy covering an insurable asset at least 7 days before the date first set for the
meeting of creditors

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy

 
